        Case 1:21-cv-00095-PGG-SN Document 5 Filed 03/01/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANDRE MARIE NGONO,

                                    Plaintiff,

                        -against-                                   21-CV-0095 (PGG)

                                                                 ORDER OF SERVICE
 LUC OWONO; KAMARA YOUSSOUF;
 AFRICA EMPLOYMENT AGENCY,

                                    Defendants.

PAUL G. GARDEPHE, United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Alien Tort Statute, the Trafficking

Victims Protection Act, and the Trafficking Victims Protection Reauthorization Act. He alleges

that Defendants subjected him to forced labor and human trafficking. By order dated February

19, 2021, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis (IFP).

                                             DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an
        Case 1:21-cv-00095-PGG-SN Document 5 Filed 03/01/21 Page 2 of 3




extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Luc Owono, Kamara Youssouf, and the

Africa Employment Agency through the U.S. Marshals Service, the Clerk of Court is instructed

to send to Plaintiff one U.S. Marshals Service Process Receipt and Return form (AUSM-285

form@) for each of these defendants. Within thirty days of the date of this order, Plaintiff must

complete a USM-285 form for each defendant and return those forms to the Court.

        Upon receipt of the completed USM-285 forms, the Clerk of Court shall issue

summonses and deliver to the Marshals Service all of the paperwork necessary for the Marshals

Service to effect service upon the defendants.

        If Plaintiff does not wish to use the Marshals Service to effect service, Plaintiff must

notify the Court in writing within thirty days of the date of this order and request that summonses

be issued directly to him. If within thirty days, Plaintiff has not returned the USM-285 forms or

requested summonses, under Rule 41(b) of the Federal Rules of Civil Procedure, the Court may

dismiss this action for failure to prosecute.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.




                                                   2
         Case 1:21-cv-00095-PGG-SN Document 5 Filed 03/01/21 Page 3 of 3




                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is further instructed to send to Plaintiff one USM-285 form for each

defendant ‒ Luc Owono, Kamara Youssouf, and Africa Employment Agency. Within thirty days

of the date of this order, Plaintiff must complete a USM-285 form for each defendant and return

those forms to the Court. Upon receipt of the completed USM-285 forms, the Clerk of Court

shall issue summonses and deliver to the Marshals Service all of the paperwork necessary for the

Marshals Service to effect service upon the defendants.

SO ORDERED.

Dated:     March 1, 2021
           New York, New York

                                                             PAUL G. GARDEPHE
                                                            United States District Judge




                                                   3
